Citation Nr: 0835624	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-43 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for arthritis of the 
hips.  

3.  Entitlement to service connection for shin splints.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), with depression and 
anxiety.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seasonal, allergic rhino-conjunctivitis.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, denying the veteran's original 
claims for service connection for headaches, hip arthritis, 
and shin splints and her claim to reopen for service 
connection for seasonal rhino-conjunctivitis.  
Notwithstanding prior RO action in June 1999 finally denying 
entitlement to service connection for a psychiatric disorder, 
including specifically PTSD, the RO inexplicably chose not to 
finalize the June 1999 denial and adjudicated the veteran's 
claim for service connection for PTSD with depression and 
anxiety as an original claim.  Regardless, the Board must 
evaluate every petition to reopen in its own right before 
adjudicating the merits of the underlying claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
Accordingly, issue number four is styled accordingly on the 
title page of this decision/remand.

Notice is taken that, following the veteran's initiation of 
the instant appeal, she relocated to Oregon.  Her claims 
folder was thereafter transferred to the jurisdiction of the 
VA's RO in Portland, Oregon.  

The veteran was afforded a hearing before RO personnel in 
Reno in October 2004, a transcript of which is of record.  At 
the time of such hearing, the veteran was represented by a 
veterans' service organization.  Such representation was 
revoked in favor of representation by an attorney identified 
on the title page of this document, by virtue of the 
veteran's submission to VA in August 2008 of a power-of-
attorney appointing that attorney as her representative.  At 
that time, the veteran also withdrew her previously filed 
request for a videoconference hearing before the Board and, 
instead, requested that she be afforded another RO hearing.  
To date, the veteran has not been afforded the opportunity to 
appear for her requested RO hearing and this matter is 
addressed in the Remand below.  

The Board herein addresses only the merits of the question of 
whether new and material evidence has been received to reopen 
the veteran's previously denied claim for service connection 
for PTSD, the disposition of which is fully favorable to the 
veteran.  All other matters, inclusive of the veteran's 
reopened claim for service connection for PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.

The record, and in particular, the May 2004 report of M. 
Kusuda, M. D., reasonably raises a claim for service 
connection for a schizoaffective disorder.  Such is not a 
matter that has been appropriately developed for review by 
the Board at this time and it is referred to the RO for 
initial development and adjudication.  


FINDINGS OF FACT

1.  Service connection for psychiatric disorder, inclusive of 
PTSD, was most recently denied by VA in a rating decision of 
June 1999, notice of which was furnished to the veteran in 
the same month; a timely appeal of that determination was not 
initiated.  

2.  Evidence received by VA since entry of the most recent 
final denial of the veteran's claim of entitlement to service 
connection for a psychiatric disorder, inclusive of PTSD, 
identifies the entry of a diagnosis of PTSD and medical 
opinion linking the veteran's PTSD to in-service trauma; it 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSION OF LAW

The June 1999 decision of the RO, denying service connection 
for a psychiatric disorder, inclusive of PTSD, is final; new 
and material evidence has been received to reopen such claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002). To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has 
also been the subject of various holdings of Federal courts, 
including the specific notice requirements pertaining to 
claims to reopen, as set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, as the Board herein addresses only 
the question of the newness and materiality of the evidence 
submitted to reopen the claim in question and, to that extent 
alone, finds in favor of the veteran, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is at this 
juncture obviated.

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(This definition has been modified, but the modification 
applies only to claims filed on or after August 29, 2001.  
The instant claim to reopen was filed several days prior to 
that date.  See 66 Fed. Reg. 45620 (2001)).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

The record reflects that the veteran's original claim for 
entitlement to service connection for a psychiatric disorder, 
inclusive of PTSD, was denied by RO action in June 1999, with 
the basis of the denial of the PTSD claim being the absence 
of a confirmed diagnosis of PTSD or credible supporting 
evidence of an in-service stressor.  Written notice of the 
denial and of the veteran's appellate rights was furnished to 
her in writing later in June 1999, following which she did 
not initiate a timely appeal.  As such, the June 1999 action 
was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Given the finality of the most recent denial in June 1999, as 
set forth above, the question at this juncture is whether new 
and material evidence has been presented in connection with 
her claim to reopen filed on August 21, 2001, as to the 
aforementioned, previously denied claim.  Ordinarily, this 
would necessitate a review of the evidence submitted prior to 
and subsequent to the most recent, final denial.  However, in 
this instance, notice is taken by the Board that the record 
includes various diagnoses of PTSD which one or more treating 
mental health professionals has linked to in-service trauma.  
Such evidence it is noted must be presumed as credible for 
the limited purpose of this inquiry, per Justus v. Principi, 
3 Vet. App. 510 (1992).  

On the basis of the foregoing, it is concluded that the noted 
evidence regarding stressors was not previously before agency 
decision makers, it bears directly and substantially upon the 
specific matter under consideration, and must be considered 
in order to decide fairly the merits of the claim.  
Accordingly, the additional evidence received since entry of 
the June 1999 denial is new and material, and the previously 
denied claim must be reopened.  To that extent, alone, the 
benefit sought on appeal is granted, and the reopened claim 
is addressed in the REMAND portion of this document that 
follows. 


ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for PTSD, with depression and anxiety; the benefit sought on 
appeal is granted to this extent only.




REMAND

First and foremost, the veteran must be afforded the RO 
hearing she sought through her attorney in an August 2008 
communication to VA.  Other needed development actions 
include the issuance of a supplemental statement of the case 
(SSOC) for consideration of relevant evidence received by the 
RO subsequent to its most recent SSOC in June 2007 and its 
certification of the appeal to the Board.  As well, the 
veteran has submitted additional documentary evidence 
directly to the Board without a waiver for its initial 
consideration by the RO, and while the Board ordinarily might 
solicit a waiver for RO consideration of that evidence, 
remand to permit the RO or AMC to consider that evidence 
initially is deemed most appropriate.  

The record reflects that RO personnel in October 2007 
initially contacted the Social Security Administration (SSA) 
in order to obtain pertinent records.  No response was 
received from the SSA prior to the RO's certification of this 
appeal to the Board in July 2008.  Further actions to secure 
any existing records are needed prior to the Board's 
adjudication of the issues on appeal.  

Further development is also in order with respect to the 
veteran's reopened claim of entitlement to service connection 
for a psychiatric disorder, inclusive of PTSD.  In this 
regard, the veteran alleges that various in-service 
stressors, including personal assault and harassment, led to 
the onset of her PTSD and she provides medical evidence from 
one or more treating mental health professionals that her 
PTSD and schizo-affective disorders are the result of in-
service trauma.  The record further indicates that, in 
January 2003, the RO contacted the United States Army & Joint 
Service Records Research Center (USAJSRRC) in an effort to 
obtain verification of the veteran's claimed stressors, and 
while the RO indicates in its statement of the case that such 
referral produced no verification of any stressor, the reply 
from the USAJSRRC is not shown in the claims folder.  Further 
actions to ensure that this case has been appropriately 
developed on the basis of personal assault, to facilitate 
further stressor verification efforts, and to permit the 
conduct of a VA psychiatric examination in the event that any 
claimed stressor is adequately verified are deemed necessary, 
followed by an adjudication under the current, controlling 
version of 38 C.F.R. § 3.304(f) (2007).  

As for the veteran's original claims for service connection, 
notice is taken that, contrary to the RO's findings, service 
medical records denote complaints and/or entry of diagnoses 
of shin splints in February 1983 and of headaches in April 
1983 and November 1984.  It, too, is noted that, during the 
appeal period, the veteran expanded her claim for service 
connection for headaches, alleging that her headaches were 
secondary to PTSD and/or her seasonal allergic rhino-
conjunctivitis.  The RO's adjudication of the of the 
secondary service connection matter in each of its decisional 
documents to date has based on the provisions of 38 C.F.R. 
§ 3.310 in effect prior to October 10, 2006.  As of the 
foregoing date, that regulation was amended, see 71 Fed. Reg. 
52744 (2006), in order to implement the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) regarding secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.)  
Regarding the veteran's claim for service connection for hip 
arthritis, examinations conducted prior to the veteran's 
entrance onto active duty in September 1982 denote the 
existence of a childhood hip disorder, possibly involving the 
absence of a hip socket, and a notation of increased hip 
dislocations.  Further medical input is found to be in order 
to ascertain whether the veteran's in-service headaches and 
shin splints are related to current disability and, also, to 
determine what relationship, if any, exists between the hip 
abnormality shown prior to service entrance and any current 
disability involving hip arthritis.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the veteran an RO hearing in 
accordance with her August 2008 request 
therefor.  

2.  Pursuant to the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, notify the veteran of what 
information and evidence are still needed 
to substantiate her original claims for 
direct service connection for arthritis 
of the hips and for shin splints; her 
original claim for direct and secondary 
service connection for headaches, to 
include as due to PTSD and/or seasonal 
allergic rhino-conjunctivitis; her 
reopened claim for service connection for 
PTSD with depression and anxiety; and her 
claim to reopen for service connection 
for seasonal, allergic 
rhinoconjunctivitis.  The veteran should 
be notified by written correspondence of 
any information and evidence not of 
record (1) that is necessary to 
substantiate her claims; (2) that VA will 
seek to provide; and (3) that the veteran 
is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  She should also be 
provided notice regarding Kent v. 
Nicholson, 20 Vet. App. 1 (2006), setting 
out specific notice requirements 
regarding claims to reopen, as well as 
the controlling regulatory provisions 
involving 38 C.F.R. § 3.156 (2001) and 
38 C.F.R. §§ 3.304(f), 3.310 (2007).  She 
should also be reminded that, if 
requested, VA will assist her in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that she provides 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to her.

3.  Conduct all needed development 
related to claims for service connection 
on the basis of personal assault or 
harassment, as provided by Veterans 
Benefits Administration Manual M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section 
D, Subsection 17 (Dec. 13, 2005), and 
38 C.F.R. § 3.304(f) (VA will not deny a 
PTSD claim that is based on in-service 
personal assault without first advising 
the claimant that evidence from sources 
other than the veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence; VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.)  

4.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

5.  Obtain all pertinent administrative 
and medical records from the SSA 
pertaining to the veteran with respect to 
any claim for disability benefits from 
that agency for inclusion in her claims 
folder.  

6.  The veteran should be contacted in 
writing by separate letter and afforded 
one last opportunity to provide any 
additional information regarding the who, 
what, when, where, and how as to those 
claimed in-service stressors leading to 
the onset of her PTSD.  An appropriate 
period of time should then be permitted 
for a response.

7.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in preceding paragraph 
Number 6, prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of her PTSD 
using any and all information regarding 
the veteran's claimed stressor(s).  This 
summary, along with a copy of the 
veteran's Department of Defense Form 214, 
her service personnel records, and all 
associated documents must then be sent to 
the USAJSRRC with a request that an 
attempt be made to corroborate the 
alleged stressor(s).  If additional 
information from the veteran is found by 
the USAJSRRC to be needed to conduct 
meaningful research, such information 
must be sought by the AMC/RO from the 
veteran.  If the veteran does not then 
respond, no further input from the 
USAJSRRC need be sought.

8.  Following receipt of any additional 
report from the USAJSRRC, as well as the 
completion of any additional development 
requested above or suggested by such 
organization, there must be prepared by 
the RO/AMC a written report detailing the 
nature of any in-service stressful 
event(s), verified by the USAJSRRC or 
through other documents.  If no stressor 
is verified, that should be so stated in 
such report.

9.  If and only if the RO verifies one of 
the claimed in-service stressors, the 
veteran should then be afforded a VA 
psychiatric examination to determine if 
she meets the diagnostic criteria for 
PTSD and, if so, whether her PTSD is 
linked to a verified in-service stressor.  
The RO/AMC should inform the psychiatrist 
of the verified in-service stressor(s) 
and forward the claims folder to that 
psychiatrist for his/her review.  The 
psychiatrist should then undertake a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation of 
the veteran, in addition to any 
psychological testing deemed as 
necessary.

The examiner should then offer an opinion 
addressing the following question:

(a)  Does the veteran meet the 
diagnostic criteria for PTSD, 
as defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)? 

(b)  If the answer to (a) is in 
the affirmative, is it at least 
as likely as not (50 percent or 
greater degree of probability) 
that the veteran's PTSD is 
causally linked to any verified 
in- service stressor(s)?

The VA psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility. Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation. 
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

10.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations for evaluation of the nature 
and etiology of her claimed shin splints, 
headaches, and bilateral hip arthritis.  
The veteran's claims folder should be 
furnished to each examiner for use in the 
study of this case and the report 
prepared as to the findings of each such 
examination should indicate whether the 
claims folder was made available and 
reviewed.  Such evaluations should 
include a review of the veteran's medical 
history, as well as detailed clinical 
evaluations and any indicated diagnostic 
testing.  All pertinent diagnoses should 
then be recorded.

The orthopedic examiner is asked to 
provide a medical opinion as to the 
following:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
existing disorder involving 
shin splints or bilateral hip 
arthritis from which the 
veteran now suffers had its 
onset during her period of 
military service from September 
1982 to June 1985 or is 
otherwise related to that 
period of service?  What 
relationship, if any, exists 
between the veteran's claimed 
bilateral hip arthritis and the 
unilateral hip problem 
identified by service 
department medical personnel 
prior to the veteran's entrance 
onto active duty?

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
existing disorder involving 
bilateral hip arthritis was 
manifested within the one-year 
period immediately following 
the veteran's discharge from 
service in June 1985, and, if 
so, how and to what degree?  

The neurological examiner is asked to 
provide a medical opinion as to the 
following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
disability involving headaches, 
be they migraines or tension-
related, which the veteran now 
has, had its onset during her 
period of military service from 
September 1982 to June 1985 or 
is otherwise related to that 
period of service or any event 
thereof?  

Each examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

Each examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
the examiner should so indicate in the 
prepared examination report .

11.  Lastly, the veteran's original 
claims for direct service connection for 
arthritis of the hips, shin splints and 
headaches, her reopened claim for service 
connection for PTSD with depression and 
anxiety; and her claim to reopen for 
service connection for seasonal, allergic 
rhino-conjunctivitis, should be 
readjudicated on the basis of all the 
pertinent evidence, including that 
submitted to the RO and Board since 
issuance of the most recent supplemental 
statement of the case in June 2007, and 
all governing legal criteria.  

If and only if service connection is 
granted for either PTSD or seasonal 
allergic rhino conjunctivitis, then 
additional development of the veteran's 
claim for secondary service connection 
for headaches must be undertaken, 
including but not limited to the conduct 
of a medical examination in order to 
ascertain whether it is at least as 
likely as not that the veteran's 
headaches are caused or aggravated by 
either her PTSD or her rhino 
conjunctivitis.  

As to the other matters on appeal, if any 
benefit sought is not granted to the 
veteran's satisfaction, she and her 
attorney should be furnished with an SSOC 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action. 



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


